Hyman Korn, J.
This is a motion by the plaintiff to compel the defendant to disclose the identity and address of a witness to the accident. The plaintiff alleges that she was injured while a passenger on a New York City subway train, and that a “ male passenger ’ ’ assisted her after the occurrence. At a pretrial examination, the conductor testified that he had secured the name of the aiding passenger when the latter reported the accident to him.
The plaintiff herein properly made inquiry, during the course of the examination before trial, as to the persons present at the time of the accident, and the identity and address of the witness should have been made known to the plaintiff (Bios v. Donovan, 21 A D 2d 409). The information sought hereon is a proper item for disclosure (Pistana v. Pangburn, 2 A D 2d 643). Defendant is directed to disclose to the plaintiff the identity and address of the witness within 10 days after service of a copy of this order, with notice of entry thereof.